Citation Nr: 0109196	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for traumatic brain 
disease, to include whether new and material evidence is 
required to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION 

The appellant had active duty in the Navy from February 1948 
to January 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied his claim 
for service connection for traumatic brain disease on the 
ground that it was not well grounded.

The Board notes that the RO issued a rating decision, in May 
2000, that denied the appellant's claim of entitlement to 
service connection for coldness and cramps of the left lower 
extremity, claimed as secondary to the service-connected 
disability of the left tibia and fibula.  The RO found that 
the claim was not well grounded because there was no nexus 
statement.  While it does not appear from the evidence 
available to the Board at this time that the appellant has 
submitted a Notice of Disagreement in response to that rating 
decision, the rating decision is final as of the date of the 
notification letter and not as of the date the one-year 
appeal period expires.  See 38 U.S.C.A. §§ 5104, 7105 (c); 
38 C.F.R. § 3.104.  Therefore, the provisions of Section 7 of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) are applicable to this claim and 
the matter is referred to the RO for appropriate action.


REMAND

As previously noted, the April 1999 RO rating decision denied 
the appellant's claim for service connection for traumatic 
brain disease on the ground that it was not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

First, the Board notes that, in June 1961, the Chicago, 
Illinois RO issued a rating decision in which the appellant's 
claims of entitlement to service connection for the residuals 
of head, back, shoulder and internal injuries were all 
denied.  In November 1994, the Board referred to the RO a 
June 1994 statement of the veteran in which he raised the 
issue of entitlement to service connection for "traumatic 
brain disease."  In August 1998, the appellant wrote to the 
RO and stated that he intended to "reopen my case to be s.c. 
for traumatic brain disease."  The RO did not mention the 
June 1961 rating decision in the April 1999 rating decision 
at issue in this appeal or in the March 2000 Statement of the 
Case (SOC).

The RO must clarify its substantive and procedural posture 
regarding the June 1961 rating decision as to the head trauma 
(concussion) issue in common with the April 1999 rating 
decision.  It is not clear if the RO has found that the June 
1961 rating decision was not final; if the RO considered the 
claim reopened by the submission of new and material evidence 
and, if so, what evidence was considered to be sufficient to 
reopen any previously denied claim; or if the RO considered 
the current claim to be a new claim, cf. Ephraim v. Brown, 82 
F.3d 399 (Fed.Cir. 1996) (a claim based on the diagnosis of a 
new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim, for the purpose of the Board's jurisdictional 
requirements, when the new disorder had not been diagnosed 
and considered at the time of a prior NOD).  

In addition, while the report of the February 1999 VA 
psychiatric examination states that the appellant underwent a 
number of neuropsychological tests and refers to the results, 
the associated testing report is not associated with the 
claims file.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take appropriate action 
to identify and/or obtain the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the treatment 
records of all care providers who treated 
the appellant for any residual of a head 
injury, from 1952 until the present;

b.  the names of any VA medical 
facilities at which the appellant 
received treatment or evaluation for any 
head injury residuals, from 1952 to the 
present, and the approximate dates of 
such treatment; and

c.  the report associated with the 
February 1, 1999 VA neuropsychological 
testing results.

3.  Thereafter, the RO is to review the 
claims file.  If medical opinion is 
necessary to decide the claim, review by 
an appropriate VA medical specialist 
should be conducted in order to determine 
whether it is as likely as not that any 
traumatic brain disorder of service origin 
currently exists.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, considered pertinent to the 
issue currently on appeal.  The 
readjudication should reflect whether or 
not 38 C.F.R. § 3.156 is for application 
in this case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


